DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
The foreign priority application No. 2018103670643 filed on April 23, 2018 has been received and it is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
A nitrogen atom may form only 3 bonds with other atoms. However, in the formula (IE) in par.0014 the nitrogen (N) atom of the heterocycle forms 4 bonds.
Appropriate correction is required.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
A nitrogen atom may form only 3 bonds with other atoms. However, in the formula (IE) the nitrogen (N) atom of the heterocycle forms 4 bonds.
Claim 4 needs to be amended in order to show the appropriate structure for the compound of formula: 

    PNG
    media_image1.png
    60
    88
    media_image1.png
    Greyscale
 (see par.0015 of the specification of the instant application).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends on claim 1 and recites that the additive A may be represented by the formula (IA):

    PNG
    media_image2.png
    127
    134
    media_image2.png
    Greyscale
. 
However, this compound does not meet the limitations of claim 1 for an additive A of formula Ia: 
    PNG
    media_image3.png
    122
    155
    media_image3.png
    Greyscale
.
	Claim 4 is rejected as being dependent on the rejected claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2013/0059200) in view of Bhardwaj et al. (US Patent 10,218,033).
With regard to claim 1, Bhat et al. teach an electrolyte comprising a base electrolyte and additive compounds which impart desirable performance characteristics (abstract).The base electrolyte includes solvents and salts (par.0137).
The additives include silicon-containing compounds of formula: 

    PNG
    media_image4.png
    90
    101
    media_image4.png
    Greyscale
 (par. 0138-0139).
The silicon-containing compounds above wherein X1-X3 are methyl groups are known as CTMS compounds, and include 2-(trimethylsilyl)thiazole (par.0145-0146).
2-(trimethylsilyl)thiazole is an additive A of Formula Ia, wherein R1-R3 are unsubstituted C1 alkyl groups, R5 and R6 are hydrogen atoms, A is a nitrogen atom, B, D, and E are carbon atoms, and G is a sulfur atom.
Bhat et al. do not teach that the electrolyte comprises an additive B of Formula II.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include fluoroethylene carbonate (FEC) in the electrolyte of Bhat et al., in order to reduce battery swelling and improve battery cycle life.
Fluoroethylene carbonate (FEC) is an additive B of Formula II, wherein R8 is a fluorine atom, R9-R11 are hydrogen atoms, and n=0.
Therefore, the electrolyte of Bhat modified by Bhardwaj is equivalent to the electrolytic solution of claim 1.
With regard to claim 2, fluoroethylene carbonate (FEC) is an additive B of Formula II, wherein R8 is a fluorine atom.
With regard to claim 3, 2-(trimethylsilyl)thiazole is an additive A of formula (ID) wherein R1-R3 are unsubstituted C1 alkyl groups and R5 and R6 are hydrogen atoms.
With regard to claim 5, fluoroethylene carbonate (FEC) is represented by the formula:

    PNG
    media_image5.png
    104
    76
    media_image5.png
    Greyscale
.
With regard to claims 6 and 12, Bhat et al. teach that the electrolyte may comprise the silicon-containing compound in an amount preferably between 5-10wt%  This range is within the range and claim 6, and overlaps the range of claim 12.
With regard to claim 7, Bhardwaj et al. teach that fluoroethylene carbonate (FEC) may be included in the electrolyte in an amount of 8-12wt% (column 1, lines 1-2). This range is within the claimed range.
With regard to claim 9, Bhat et al. teach that the electrolyte may comprise LiPF6 (par.0137 and par.0227).
With regard to claim 10, Bhat et al. teach a lithium ion battery (100) comprising an anode (102), a cathode (106), and a separator (108) disposed between the anode (102) and the cathode (106)(fig.1, par.0190). The electrolyte is soaked into the separator (fig. 1, par.0227).
With regard to claim 11, Bhat et al. teach that the anode material may be a silicate (par.0191), which meets the limitations for “a silicon-based negative electrode active material”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2013/0059200) in view of Bhardwaj et al. (US Patent 10,218,033) as applied to claim 1 above, and further in view of Ugawa et al. (US 2006/0281012).
With regard to claim 8, Bhat modified by Bhardwaj teach the electrolytic solution of claim 1 (see paragraph 9 above), but fail to teach that the electrolyte comprises an additive C of Formula III.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include ethylene sulfite in the electrolyte of Bhat modified by Bhardwaj, in order to improve low temperature characteristics of the battery.
Ethylene sulfite is an additive C of Formula (III) wherein n=2.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendment to the claim;
-the rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Kodama et al. (JP 2014-127354, with attached machine translation), as evidenced by Gilles et al. (US 2013/0234074) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claims 1, 2, 5-7, and 9-11 under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (WO 2016/159117, with citations from the English 
However, new grounds of rejection for claims 1-12 are shown in paragraphs … above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANCA EOFF/Primary Examiner, Art Unit 1722